Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cutout region” (claims 1 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohara (US 2020/0203467).
	In re claim 1, Ohara, in Figs. 1, 4, 17 and corresponding text, teaches a display apparatus comprising:
a base layer 102 (i.e. a substrate 102 acts as the base layer, Fig. 4) comprising pixel regions 104 and a cutout region between the pixel regions 104 (Fig. 1); 
display devices 198/190/184 (note: each pixel 104 comprises a display device 198/190/184, and thus a plurality of pixels 104 as shown in Fig. 1 would comprise a plurality of display devices 198/190/184) over the pixel regions 104 (Fig. 1), each of the display devices 198/190/184 (Fig. 4) comprising
a first electrode 184 (i.e. a pixel electrode, [0045]) (Fig.4);	
an intermediate layer 194 over the first electrode 184 and comprising an emission layer (i.e. a light emitting layer, [0057]) (Fig.4); and
a second electrode 198 (i.e. a counter electrode [0056]) over the intermediate layer 194 (Fig. 4); and
encapsulation layers 200 patterned to correspond to the pixel regions 104, the encapsulation layers 200 (Fig. 4) comprising:
a first inorganic layer 202 ([0058]) over the second electrode 198 (Fig. 4); 
an organic layer over 204 ([0058]) the first inorganic layer 202 (Fig.4); and 
a second inorganic layer 206 ([0058]) covering the organic layer 204 (Fig.4) and contacting the first inorganic layer 202 outside of the organic layer 204 (Fig. 17).
                                 
    PNG
    media_image1.png
    641
    417
    media_image1.png
    Greyscale
     

    PNG
    media_image2.png
    471
    772
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    415
    824
    media_image3.png
    Greyscale

In re claim 5, Ohara, in Fig. 1, teaches that the cutout region defines a connecting portion between the pixel regions 104, each of the pixel regions 104 has a quadrangular shape, and the connecting portion is connected to each side of each of the pixel regions 104.
In re claim 7, Ohara, in Figs. 4, 14B, teaches further comprising thin-film transistors over the pixel regions and electrically connected to the display devices; and a wire 220 extended to one of the display devices, wherein the wire 220 comprises a same material as a material comprised in source electrodes 174 and drain electrodes 172 of the thin-film transistors ([0096]).

    PNG
    media_image4.png
    444
    750
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    271
    794
    media_image5.png
    Greyscale


In re claim 9, Ohara, in Fig. 5, teaches a wire 220 (i.e. a wiring, [0041]) extended to one of the display devices when viewed from a direction perpendicular to the base layer; and a wire contacting portion 222 (i.e. a contact electrode, [0063], acts as the wire contacting portion) electrically connected to the wire 220 and the second electrode 198 of the one of the display devices such that the second electrode 198 is electrically connected to the wire 220 through the wire contacting portion 222 (222=222a+222b).

    PNG
    media_image6.png
    414
    779
    media_image6.png
    Greyscale


In re claim 10, Ohara, in Fig. 5, teaches further comprising an additional insulating layer 176 over the wire 220, wherein the wire contacting portion 222 contacts the wire 220 through an opening portion of the additional insulating layer 176.

In re claim 11, Ohara, in Fig. 5, teaches that the second electrode 198 contacts the wire contacting portion 222 on the additional insulating layer 176.

In re claim 12, Ohara, in Fig. 5, teaches that the wire 220 is located over an organic layer 102 ([0040]).

	In re claim 13, Ohara, in Figs. 1, 4, 5 and corresponding text, teaches a display apparatus comprising:
a base layer 102 (i.e. a substrate 102 acts as the base layer, Fig. 4) comprising pixel regions 104 and a cutout region between the pixel regions 104 (Fig. 1); 
a plurality of display devices 198/190/184 (note: each pixel 104 comprises a display device 198/190/184, and thus a plurality of pixels 104 as shown in Fig. 1 would comprise a plurality of display devices 198/190/184) located in each of the pixel regions 104 (Fig. 1);
a wire 220 extended to the display devices 198/190/184 when viewed from a direction perpendicular to the base layer 102; and
a layer 222 electrically connected to the wire 220 and a second electrode 198 of the plurality of display devices 198/190/184 such that the second electrode 198 is connected to the wire 220 through the layer 220.

In re claim 14, Ohara, in Figs. 1, 4, 5 and corresponding text, teaches that each of the plurality of display devices 198/190/184 comprises an organic light-emitting device comprising: a first electrode 184; an intermediate layer 194 over the first electrode 184 and comprising an emission layer (i.e. a light emitting layer, [0057]) (Fig.4); and a second electrode 198 over the intermediate layer 194 (Fig. 4), wherein in the plurality of display devices 198/190/184, the second electrodes 198 are integrated with one another to form a single second electrode corresponding to a corresponding one of the pixel regions 104.

In re claim 15, Ohara, in Fig. 5 and corresponding text, teaches further comprising an insulating layer 176 over the wire 220, wherein the second electrode 198 is over the insulating layer 176.

In re claim 16, Ohara, in Fig. 5 and corresponding text, teaches further comprising an insulating layer 176 over the wire 220, wherein the layer 222 electrically connected to the wire 220 contacts the wire 220 through an opening portion of the insulating layer 176.

Allowable Subject Matter
Claims 2-4, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to nonobvious improvement over the invention published in US 2020/0203467.  The improvement comprises that at least a portion of the organic layer has a convex lens shape (claim 2); a surface of the first inorganic layer facing the organic layer is more hydrophobic than a surface of the second inorganic layer facing away from the first inorganic layer (claim 3); a hydrophobic coating layer arranged between the first inorganic layer and the organic layer (claim 4); the connecting portion has a curved portion and the curved portion is adjacent to a corresponding one of the pixel regions (claim 6); and an organic layer over a connecting portion defined between the pixel regions by the cutout region, wherein the organic layer covers an edge of the inorganic insulating layer (claim 8). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Park et al. (US 2019/0148476) a display apparatus comprising:
a base layer 110 comprising pixel regions PX1 and PX2 and a cutout region GR between the pixel regions PX1 and PX2; 
display devices OLED over the pixel regions PX1 and PX2, each of the display devices OLED comprising
a first electrode 310;	
an intermediate layer 320 over the first electrode 310 and comprising an emission layer (0157]); and
a second electrode 330 over the intermediate layer 320; and
encapsulation layers 400 patterned to correspond to the pixel regions PX1 and PX2, the encapsulation layers 400 comprising:
a first inorganic layer 410 over the second electrode 330; 
an organic layer over 420 the first inorganic layer 410; and 
a second inorganic layer 430 covering the organic layer 420.
	Park et al. failed to teach (a) the second electrode in one of the pixel regions PX1 and PX2 being separated from the second electrode in a neighboring one of the pixel regions; and (b) a second inorganic layer contacting the first inorganic layer outside of the organic layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
August 18, 2022



/HSIEN MING LEE/